DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weinstein et al. (US 20180185100 A1, hereinafter Weinstein) .

	Regarding claim 1, Weinstein teaches: 
A surgical navigation method, comprising, before a surgical operation is performed on an operation target (systems and methods for providing mixed reality visualization in cooperation with surgical navigation, such as before, during, and/or after surgical procedures [0001])
(A) by a mobile device (head-mounted display [0005]) that is capable of computation (The HMD controller 210 … may be integrated into the support structure 202 of the HMD 200 [0096]) and displaying images, storing three dimensional  (3D) imaging information that relates to the operation target therein (3D position [0113]; target image [0171]);
the surgical navigation method comprising, during the surgical operation (systems and methods for providing mixed reality visualization in cooperation with surgical navigation, such as before, during, and/or after surgical procedures [0001]) :
(B) by an optical positioning system (the localizer 34 is an optical localizer and includes a camera unit [0058]), acquiring first optically-positioned spatial coordinate information relating to the mobile device and the operation target in real time (The localizer coordinate system has an origin and an orientation (a set of x, y, and z axes) [0073]; tracked together in real-time [0003]);
(C) by the mobile device, obtaining a first optically-positioned relative coordinate set (HMD coordinate system [0101]), which is a vector from the operation target to the mobile device (The translation is given as a vector [0084]; The HMD coordinate system is associated with a head-mounted display such that images displayed with the head-mounted display can be associated with real objects tracked by the localizer [0013]), based on the first optically-positioned spatial coordinate information acquired in step (B) (to determine a pose of the HMD coordinate system relative to the registration coordinate system RCS (or vice versa) [0102]; Coordinate transformer 102 is also operable to determine the position and orientation (pose) of any coordinate system described herein relative to another coordinate system [0084]);
 And (D) by the mobile device, computing an optically-positioned 3D image that corresponds to the first optically-positioned relative coordinate set based on the 3D imaging information and the first optically-positioned relative coordinate set (The HMD controller 210 … may be integrated into the support structure 202 of the HMD 200 [0096]), and displaying the optically-positioned 3D image based on the first optically-positioned relative coordinate set such that visual perception of the operation target through the mobile device has the optically-positioned 3D image superimposed thereon (the HMD also provides a computational holographic display capable of displaying virtual images so that they appear to be at desired coordinates in a desired coordinate system, i.e., they are virtually overlaid onto the real world and appear to users to be located in the real world environment at desired coordinates in the real world environment [0093]).

Regarding claim 2, Weinstein teaches: 
The surgical navigation method, wherein step (B) further includes:
by the optical positioning system, transmitting the first information the mobile optically-positioned spatial coordinate to the mobile device (Position and orientation signals and/or data are transmitted to the navigation controller 26 for purposes of tracking objects [0061]; The HMD controller 210 … may be integrated into the support structure 202 of the HMD 200 [0096]); 
and, in step (C), device performs computation based on the first optically-positioned spatial coordinate information to obtain the first optically-positioned relative coordinate set in real time (The localizer 34 could then be used to track movement of the HMD 200 via the HMD tracker 218 and transformations could then easily be calculated to transform coordinates [0101]; tracked together in real-time [0003]).

Regarding claim 19, Weinstein teaches a surgical navigation system:
comprising a mobile device that is capable of computation and displaying images (head-mounted display [0005]; The HMD controller…may be integrated into the support structure 202 of the HMD [0096]), and an optical positioning system that cooperates with said mobile device to perform (photo/video camera 214 in communication with the HMD controller [0098]):
before a surgical operation is performed on an operation target (before, during, and/or after surgical procedures [0001]) 
(A) by said mobile device, storing three- dimensional (3D) imaging information that relates to the operation target therein (3D-scanning [0110]; target image [0171])); 
and during the surgical operation (before, during, and/or after surgical procedures [0001]): 
(B) by said optical positioning system, acquiring first optically-positioned spatial coordinate information relating to said mobile 47RBVD 511871device (HMD coordinate system [0013]) and the operation target (model coordinate system [0171]) in real time (real-time [0150]);
 (C) by said mobile device, obtaining a first optically-positioned relative coordinate set (HMD coordinate system [0013]), which is a vector from the operation target to said mobile device (vector [0084]), based on the first optically-positioned spatial coordinate information acquired by said optical positioning system (Coordinate transformer 102 is also operable to determine the position and orientation (pose) of any coordinate system described herein relative to another coordinate system … translation is given as a vector [0084]);
and (D) by said mobile device (head-mounted display [0005]; The HMD controller…may be integrated into the support structure 202 of the HMD [0096]),, computing an optically-positioned 3D image  (model (model coordinate system MODEL2 in FIG. 3) of the patient's anatomy [0134]) that corresponds to the first optically-positioned relative coordinate set based on the 3D imaging information and the first optically-positioned relative coordinate set (Coordinate transformer 102 is also operable to determine the position and orientation (pose) of any coordinate system described herein relative to another coordinate system … translation is given as a vector [0084]); and displaying the optically-positioned 3D image based on the first optically-positioned relative coordinate set such that visual perception of the operation target through said mobile device has the optically-positioned 3D image superimposed thereon (the HMD also provides a computational holographic display capable of displaying virtual images so that they appear to be at desired coordinates in a desired coordinate system, i.e., they are virtually overlaid onto the real world and appear to users to be located in the real world environment at desired coordinates in the real world environment [0093]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein in view of Tako et. al  (US 11197722 B2, hereinafter Tako).

Regarding claim 3, Weinstein teaches the surgical navigation method further comprises: 
computing the first optically-positioned relative coordinate set based on the first optically- positioned spatial coordinate information in real time (tracked together in real-time [0003]), and transmitting the first optically- positioned relative coordinate set to the mobile device (a local coordinate system LOCAL is associated with the HMD 200 to move with the HMD 200 so that the HMD 200 is always in a known position and orientation in the HMD coordinate system [0100])
Weinstein does not teach
the surgical navigation method, wherein step (B) further includes: 
by the optical positioning system, transmitting the first optically-positioned spatial coordinate information to a server which is connected to the optical positioning system by wired connection;
and said surgical navigation method further comprises: by the server, computing the first optically-positioned relative coordinate set based on the first optically positioned spatial coordinate information in real time
Tako, discloses “Surgical Navigation Inside A Body” (title) and is in applicant’s field of endeavor of A61B 34/20, A61B 2090/365, A61B 2090/372, G06T 2210/41, and A61B 2090/502.  Tako teaches the surgical navigation method, wherein step (B) further includes: by the optical positioning system, transmitting the first optically-positioned spatial coordinate information to a server (This system can be provided in the surgical setting, where a surgeon 20 operates on a patient 5 supported by various surgical staff 22. Such a system 1 integrates one or more servers; Col. 7 lines 46-49) which is connected to the optical positioning system by wired connection (wired or wireless; Col. 4 lines 45-47) and by the server (one or more servers; Col. 7 lines 46-49), computing the first optically-positioned relative coordinate set based on the first optically positioned spatial coordinate information in real time (the system 100 is capable of adjusting the view inside the patient's body in real-time as the surgeon's 102 perspective changes, based one or both simultaneous head position movement as well as movement inside patient's body in any of the three-dimensional X, Y and Z coordinates Col 15 lines 6-11) .
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Weinstein to include the optical positioning system, transmitting the first optically-positioned spatial coordinate information to a server which is connected to the optical positioning system by wired connection and said surgical navigation method further comprises: by the server, computing the first optically-positioned relative coordinate set based on the first optically positioned spatial coordinate information in real time, as taught by Tako, in order to have more reliable connection between the server and the optical positioning system compared to wireless connection methods. 

	Regarding claim 4, Weinstein teaches the surgical navigation method, 
step (B) further includes: by the optical positioning system, acquiring second optically- positioned spatial coordinate information that relates to a surgical instrument (The navigation controller 26 and/or the manipulator controller 54 can store the tool path and its associated location data. This location data is transmitted to the HMD controller 210, [0155]) in real time (tracked together in real-time [0022]);
step (C) further includes: by the mobile device, obtaining a second optically-positioned relative coordinate set, which is a vector from the operation target to the surgical instrument (Coordinate transformer 102 is also operable to determine the position and orientation (pose) of any coordinate system described herein relative to another coordinate system by utilizing known transformation techniques… The translation is given as a vector [0084]), based on third optically- positioned spatial coordinate information that relates to the surgical instrument and the operation target (This location data is transmitted to the HMD controller 210, which generates a tool path image 280 visually coinciding with the stored tool path such that the HMD 200 displays the tool path image 280 to seemingly be located in the actual bone at the actual locations that the working end [0155]; the bone is the operation target). 
Weinstein does not teach the surgical navigation method, 
wherein step (A) further includes: by the mobile device, storing two-dimensional (2D) imaging information that relates to the operation target therein;
and step (D) further includes: by the mobile device, obtaining at least one optically-positioned 2D image corresponding to the second optically- positioned relative coordinate set based on the 2D imaging information and the second optically- positioned relative coordinate set, and displaying the at least one optically-positioned 2D image according to the first optically-positioned relative coordinate set and the second optically-positioned relative coordinate set such that visual perception of the operation target through the mobile device has the at least one optically-positioned 2D image superimposed thereon
	Tako, however, teaches the surgical navigation method, 
wherein step (A) further includes: by the mobile device, storing two-dimensional (2D) imaging information that relates to the operation target therein (enables the ARS system 100 by obtaining patient DICOM 2D images and building virtual models in real time or obtaining prebuilt models. Data is obtained from a database 114, for example; Col 15 lines 43-46)
and step (D) further includes: by the mobile device, obtaining at least one optically-positioned 2D image corresponding to the second optically- positioned relative coordinate set based on the 2D imaging information (The patient's anatomical structures in 2D or 3D and the position and orientation of the surgery instruments are synchronized in real time and are presented to the surgeon with a real time location and orientation of the instruments and markers in space in relation to the anatomical structures, Col 10 lines 13-16) and the second optically- positioned relative coordinate set, and displaying the at least one optically-positioned 2D image according to the first optically-positioned relative coordinate set and the second optically-positioned relative coordinate set such that visual perception of the operation target through the mobile device has the at least one optically-positioned 2D image superimposed thereon (..obtaining patient DICOM 2D images …The ARS computing device 112 is further configured to integrate the prebuilt images with a live video feed received from the endoscope 106 based on navigation data also received from the tracking tip of the endoscope 106 to form an augmented reality view of the patient 104 with tracking capabilities;, Col 15 lines 44-52) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Weinstein to include step (A) further includes: by the mobile device, storing two-dimensional (2D) imaging information that relates to the operation target therein; and step (D) further includes: by the mobile device, obtaining at least one optically-positioned 2D image corresponding to the second optically- positioned relative coordinate set based on the 2D imaging information and the second optically- positioned relative coordinate set, and displaying the at least one optically-positioned 2D image according to the first optically-positioned relative coordinate set and the second optically-positioned relative coordinate set such that visual perception of the operation target through the mobile device has the at least one optically-positioned 2D image superimposed thereon, as taught by Tako, in order to efficiently navigate through the patient’s anatomy during the surgical procedure. 

Regarding claim 5, Weinstein in view of Tako teaches the claimed invention as discussed above. Weinstein further teaches surgical navigation method wherein step (B) further includes: 
by the optical positioning system, transmitting the third optically-positioned spatial coordinate information to the mobile device (Position and orientation signals and/or data are transmitted to the navigation controller [0061]; HMD controller 210 may be a separate computer, located remotely from the support structure 202 of the HMD 200, or may be integrated into the support structure 202 of the HMD 200 [0096]) ; 
and, in step (C), the mobile device performs computation based on the third optically-positioned spatial coordinate information to obtain the second optically-positioned relative coordinate set in real time (Coordinate transformer 102 is also operable to determine the position and orientation (pose) of any coordinate system described herein relative to another coordinate system by utilizing known transformation techniques [0084]; this implicitly allows for computation based on the third optically-positioned spatial coordinate information to obtain the second optically-positioned relative coordinate set). 

Regarding claim 6, Weinstein in view of Tako teaches the claimed invention as discussed above. Weinstein further teaches the surgical navigation method:
wherein said surgical navigation method further comprises: computing the second optically-positioned relative coordinate set based on the third optically- positioned spatial coordinate information in real time (Coordinate transformer 102 is also operable to determine the position and orientation (pose) of any coordinate system described herein relative to another coordinate system by utilizing known transformation techniques [0084]; this implicitly allows for computing the second optically-positioned relative coordinate set based on the third optically- positioned spatial coordinate information ;tracked together in real-time [0003]), and transmitting the second optically- positioned relative coordinate set to the mobile device (HMD controller 210 may be a separate computer, located remotely from the support structure 202 of the HMD 200, or may be integrated into the support structure 202 of the HMD 200 [0096]).
Weinstein does not teach the surgical navigation method wherein step (B) further includes: by the optical positioning system, transmitting the third optically-positioned spatial coordinate information to a server which is connected to the optical positioning system by wired connection (This system can be provided in the surgical setting, where a surgeon 20 operates on a patient 5 supported by various surgical staff 22. Such a system 1 integrates one or more servers; Col. 7 lines 46-49); and said surgical navigation method further comprises: by the server (one or more servers; Col. 7 lines 46-49), computing the second optically-positioned relative coordinate (based one or both simultaneous head position movement as well as movement inside patient's body in any of the three-dimensional X, Y and Z coordinates Col 15 lines 6-11).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Weinstein to include transmitting the third optically-positioned spatial coordinate information to a server which is connected to the optical positioning system by wired connection and the server computing the second optically-positioned relative coordinate, in order to have more reliable connection between the server and the optical positioning system compared to wireless connection methods. 

Regarding claim 7, Weinstein does not teach  a surgical navigation system wherein after step (A) and before the surgical operation is performed: by the mobile device, computing, based on the 2D imaging information, a plurality of 2D candidate images which will possibly be used during the surgical operation, and wherein step (D) further includes: by the mobile device, acquiring at least one of the 2D candidate images to serve as the at least one optically-positioned 2D image based on the second optically-positioned relative coordinate set. 
Tako, however, teaches a surgical navigation system wherein:
after step (A) and before the surgical operation is performed: by the mobile device, computing, based on the 2D imaging information a plurality of 2D candidate images (A computing device 112, such as the Surgical Theater “Endo SNAP” System … enables the ARS system 100 by obtaining patient DICOM 2D images and building virtual models in real time Col. 15 lines 40-45), which will possibly be used during the surgical operation (SNAP allows surgeons to analyze and plan a specific patient's case before surgery, and then take that plan into the operating room (OR) and use it in conjunction with the navigation system during surgery, Col. 9 lines 54-56), 
and wherein step (D) further includes: by the mobile device, acquiring at least one of the 2D candidate images to serve as the at least one optically-positioned 2D image based on the second optically-positioned relative coordinate set (Surgical Theater Endo Snap System, is configured to receive, as a first input, patient DICOM 2D images, Col. 15 lines 57-59 ; SNAP image might track the location of the tool in the displayed image, Col. 6 lines 41-43). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Weinstein to include computing, based on the 2D imaging information, a plurality of 2D candidate images which will possibly be used during the surgical operation, and acquiring at least one of the 2D candidate images to serve as the at least one optically-positioned 2D image based on the second optically-positioned relative coordinate set , as taught by Tako, in order to efficiently navigate through the patient’s anatomy during the surgical procedure.

Regarding claim 8, Weinstein does not teach a surgical navigation system wherein step (D) further includes: by the mobile device, computing, based on the 2D imaging information and the second optically-positioned relative coordinate set, the at least one optically- positioned 2D image in real time.
Tako teaches a surgical navigation system wherein  step (D) further includes: by the mobile device, computing (Surgical Navigation System or other add-on sensors that may be separately provided, or integrated into the HMD, Col. 18 63-65), based on the 2D imaging information and the second optically-positioned relative coordinate set (obtaining patient DICOM 2D images and building virtual models, Col. 15 lines 44-45), the at least one optically- positioned 2D image in real time (The patient's anatomical structures in 2D or 3D and the position and orientation of the surgery instruments are synchronized in real time; Col. 10 lines 14-17)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Weinstein to include computing, based on the 2D imaging information and the second optically-positioned relative coordinate set, the at least one optically- positioned 2D image in real time, as taught by Tako, in order to efficiently navigate through the patient’s anatomy during the surgical procedure.

Regarding claim 9, Weinstein does not teach the surgical navigation method wherein, step (D) further includes: by the mobile device, transmitting at least one of the optically- positioned 3D image or the at least one optically- positioned 2D image to an electronic device for displaying the at least one of the optically- positioned 3D image or the at least one optically- positioned 2D image on a display device other than the mobile device, where the electronic device is a server that is externally coupled to the display device, a computer that is externally coupled to the display device, or the display device itself.
Tako, however, teaches the surgical navigation method wherein,
 step (D) further includes: by the mobile device, transmitting at least one of the optically- positioned 3D image or the at least one optically- positioned 2D image to an electronic device for displaying the at least one of the optically- positioned 3D image or the at least one optically- positioned 2D image on a display device other than the mobile device (The ARS computing device 112 is further configured to output the augmented reality view of the patient to a device 208 for viewing. The device 208 may be, for example, a display monitor 108 or a HMD 160′ (or both) Col. 16 lines 16-19), 
where the electronic device is a server that is externally coupled to the display device, a computer that is externally coupled to the display device, or the display device itself (Computer 3000 can be coupled to one or more input and output devices such as a display 3014; Col 25 lines 27-29).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Weinstein to include transmitting at least one of the optically- positioned 3D image or the at least one optically- positioned 2D image to an electronic device for displaying the at least one of the optically- positioned 3D image or the at least one optically- positioned 2D image on a display device other than the mobile device, where the electronic device is a server that is externally coupled to the display device, a computer that is externally coupled to the display device, or the display device itself, as taught by Tako, in order to efficiently navigate through the patient’s anatomy during the surgical procedure.

	Regarding Claim 10, Weinstein in view of Tako as modified above teaches the claim invention as discussed above. Weinstein further teaches a surgical navigation system:
 wherein the mobile device includes a camera module to capture images from a position of the mobile device (The head-mounted display comprises a camera for capturing images [0005]), and step (D) further includes: by the mobile device, transmitting a superimposition 3D image where the optically-positioned 3D image is superimposed on the operation target captured by the camera module of the mobile device to an electronic device for displaying the superimposition 3D image (computer-generated images to the user's eyes while at the same time, real images are seen through the waveguide (it being transparent) such that the user sees mixed reality (virtual and real) [0095]) on a display device other than the mobile device (navigation interface includes one or more displays 28, 29 adjustably mounted to the computer cart assembly [0057]), where the electronic device is a server that is externally coupled to the display device, a computer that is externally coupled to the display device (computer cart assemblies [0057]), or the display device itself.

	Regarding claim 11, Weinstein in view of Tako as modified above teaches the claim invention as discussed above. Weinstein further teaches a surgical navigation system: 
wherein at least one of the 3D imaging information or the 2D imaging information includes information relating to an entry point and a plan of the surgical operation to be performed on the operation target (the HMD 200 can also be used to visually depict a desired tool path for the working end of the surgical tool [0155]); and at least one of the optically-positioned 3D image or the at least one optically-positioned 2D image shows the entry point and the plan of the surgical operation (navigation controller 26 and/or the manipulator controller 54 can store the tool path and its associated location data. This location data is transmitted to the HMD controller 210, which generates a tool path image 280 visually coinciding with the stored tool path such that the HMD 200 displays the tool path image [0155]).

Regarding claim 12, Weinstein teaches the surgical navigation system wherein  by the mobile device, transmitting the optically-positioned 3D image to an electronic device for displaying the optically-positioned 3D image (virtual three-dimensional model [0135]) on a display device other than the mobile device (display 28 [0061]), where the electronic device is a server that is externally coupled to the display device, a computer that is externally coupled to the display device (computer cart assembly [0057], computer [0062]) , or the display device itself.

Claim 13, 15, 17-18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein as applied to claim 1 and 19 above, and further in view of Syverson et. al (US 20180199999 A1, hereinafter Syverson).

Regarding claim 13, Weinstein teaches surgical navigation method: 
wherein the mobile device is mounted with and communicatively coupled to a non-optical positioning system (Localization engine 100 receives as inputs the optically-based signals from the camera controller 42 and, in some embodiments, non-optically based signals from the tracker controller. [0080]), and said surgical navigation method further comprises, 
(F) by the mobile device, computing a first non-optically-positioned relative coordinate set, which is a vector from the operation target to the mobile device, based on the first non-optically- positioned spatial coordinate information in real time (The localization engine 100 forwards the signals representative of the poses of trackers 44, 46, 48 to a coordinate transformer 102. Coordinate transformer 102 is a navigation system software module that runs on navigation controller 26 [0081]; translation is given as a vector [0084]);
	Weinstein does not teach a surgical navigation system wherein when the mobile device fails to acquire the first optically-positioned spatial coordinate information within a predetermined time period in step (B) during the surgical operation:  (E) by the non-optical positioning system, acquiring first non-optically-positioned spatial coordinate information relating to the operation target in real time, and (G) by the mobile device, computing a non- optically-positioned 3D image that corresponds to the first non-optically-positioned relative coordinate set based on the 3D imaging information and the first non-optically-positioned relative coordinate set, and displaying the non-optically- positioned 3D image based on the first non-optically- positioned relative coordinate set such that visual perception of the operation target through the mobile device has the non-optically-positioned 3D image superimposed thereon. 
	Syverson discloses “Methods and Systems for Setting Trajectories and Target Locations for Image Guided Surgery” (title).  Syverson teaches a surgical navigation method wherein:
when the mobile device fails to acquire the first optically-positioned spatial coordinate information within a predetermined time period in step (B) during the surgical operation ( tracking the surgical instrument using inertial navigation when the optically-based motion tracking is not available [0007]; after a pre-determined time period, the inertial navigation data may not be sufficiently accurate to support continued tracking of the instrument 204 absent a position state update using data from another source (e.g., the optical motion tracking system 105;): (E) by the non-optical positioning system, acquiring first non-optically-positioned spatial coordinate information relating to the operation target in real time ( The position and/or orientation of the end effector 102 may be tracked in the patient coordinate system using optical motion tracking, inertial navigation, or both [0075]; continuously track the position and/or orientation of the instrument 204 relative to the patient [0042]
and (G) by the mobile device (“handheld computing device” and “handheld display device” are used interchangeably to refer to any one or all of tablet computers, smartphones…[0032]), computing a non- optically-positioned 3D image that corresponds to the first non-optically-positioned relative coordinate set based on the 3D imaging information and the first non-optically-positioned relative coordinate set (A 3D model of the surgical space in a common coordinate system may be generated and continually updated using motion tracking software implemented by the computer [0027]), and displaying the non-optically- positioned 3D image based on the first non-optically- positioned relative coordinate set such that visual perception of the operation target through the mobile device has the non-optically-positioned 3D image superimposed thereon (the computer 113 may also receive image data from the imaging device 103 and may register the image data to the common coordinate system as the motion tracking system 105 using image registration techniques as are known in the art [0027]; display device [0031]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Weinstein to include when the mobile device fails to acquire the first optically-positioned spatial coordinate information within a predetermined time period in step (B) during the surgical operation:  (E) by the non-optical positioning system, acquiring first non-optically-positioned spatial coordinate information relating to the operation target in real time and (G) by the mobile device, computing a non- optically-positioned 3D image that corresponds to the first non-optically-positioned relative coordinate set based on the 3D imaging information and the first non-optically-positioned relative coordinate set, and displaying the non-optically- positioned 3D image based on the first non-optically- positioned relative coordinate set such that visual perception of the operation target through the mobile device has the non-optically-positioned 3D image superimposed thereon, as taught by Syverson, in order to prevent accuracy errors, as suggested by Syverson ([0071]). 

Regarding claim 15, Weinstein in view of Syverson teaches as modified above teaches the claimed invention as discussed above. Weinstein further teaches the surgical navigation method: 
wherein non-optical positioning system includes an image positioning system (non-optically based signals from the tracker controller [0080]) and a gyroscope positioning system (gyroscopes [0099]);
 wherein step (E) includes: by the image positioning system, acquiring image-positioned spatial coordinate information relating to the operation target (target image [0171]) ;  and, by the gyroscope positioning system, acquiring gyroscope-positioned spatial coordinate information relating to the operation target system (3-D gyroscopes, and the like to assist with determining a position and/or orientation of the HMD 200 in the HMD coordinate system or to assist with tracking relative to other coordinate systems [0099]); the first non-optically-positioned spatial coordinate information including the image- positioned spatial coordinate information and the gyroscope-positioned spatial coordinate information (Coordinate transformer 102 is also operable to determine the position and orientation (pose) of any coordinate system described herein relative to another coordinate system by utilizing known transformation techniques [0084]); 
and wherein step (F) includes: by the mobile device, computing a first reference relative coordinate set (Coordinate transformer 102 is also operable to determine the position and orientation (pose) of any coordinate system described herein relative to another coordinate system by utilizing known transformation techniques, e.g., translation and rotation of one coordinate system to another based on various transforms [0084]),   which is a vector (translation is given as a vector [0084]), from the operation target to the mobile device, based on the image-positioned spatial coordinate information in real time (real-time [0150]), and computing a second reference relative coordinate set (Coordinate transformer 102 is also operable to determine the position and orientation (pose) of any coordinate system described herein relative to another coordinate system by utilizing known transformation techniques), which is a vector from the operation target to the mobile device (translation is given as a vector [0084]), based on the gyroscope-positioned spatial coordinate information in real time (gyroscopes, and the like to assist with determining a position and/or orientation of the HMD 200 in the HMD coordinate system or to assist with tracking relative to other coordinate systems [0099]; reflect the changes being made in real-time [0150]);
	Weinstein in view of Syverson does not teach a surgical navigation method wherein: the mobile device, taking the first reference relative coordinate set as the first non- optically-positioned relative coordinate set upon determining that a difference between the first and second reference relative coordinate sets is greater than a first threshold value, and taking the second reference relative coordinate set as the first non- optically-positioned relative coordinate set upon determining that the difference between the first and second reference relative coordinate sets is not greater than the first threshold value.
	Syverson, however, teaches a surgical method wherein: the mobile device (“handheld computing device” and “handheld display device” are used interchangeably to refer to any one or all of tablet computers, smartphones…wearable computers [0032]), taking the first reference relative coordinate set as the first non-optically-positioned relative coordinate set (The position and/or orientation of the end effector 102 may be tracked in the patient coordinate system using optical motion tracking, inertial navigation, or both [0075]) upon determining that a difference between the first and second reference relative coordinate sets is greater than a first threshold value (the image guided surgery system may notify the user (e.g., via an audible and/or visual alert) in response to determining that the inertial navigation is no longer considered accurate, which may be after pre-determined time period and/or when a variance in the calculated position and/or orientation of the instrument from a plurality of inertial measurement units exceeds a threshold value [0072]), and taking the second reference relative coordinate set as the first non- optically-positioned relative coordinate set upon determining that the difference between the first and second reference relative coordinate sets is not greater than the first threshold value (When tracking the instrument 204 by inertial navigation, the accuracy of the tracking may be acceptable over a particular time frame…Thus, after a  pre-determined time period, the inertial navigation data may not be sufficiently accurate to support continued tracking of the instrument 204 absent a position state update using data from another source (e.g., the optical motion tracking system 105; this implicitly allows for selection between two different relative coordinate sets).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Weinstein and Syverson, by including the mobile device, taking the first reference relative coordinate set as the first non- optically-positioned relative coordinate set upon determining that a difference between the first and second reference relative coordinate sets is greater than a first threshold value, and taking the second reference relative coordinate set as the first non- optically-positioned relative coordinate set upon determining that the difference between the first and second reference relative coordinate sets is not greater than the first threshold value, as taught by Syverson in order to prevent accuracy errors, as suggested by Syverson ([0071]). 


Regarding claim 17, Weinstein in view of Syverson teaches as modified above teaches the claimed invention as discussed above. Weinstein further teaches the surgical navigation method wherein:  
wherein the mobile device is mounted with and communicatively coupled to a non-optical positioning system (non-optically based signals [0080]), and said surgical navigation method further comprises: 
(E) by the non-optical positioning system, acquiring non-optically-positioned spatial coordinate information (non-optically based signals from the tracker controller [0080]) relating to the operation target in real time (simultaneously update one or more of the images associated with one or more of the models to reflect the changes being made in real-time [0150]); 
wherein step (C) further includes: by the mobile device, computing a first non-optically-positioned relative coordinate set (Coordinate transformer 102 is also operable to determine the position and orientation (pose) of any coordinate system described herein relative to another coordinate system by utilizing known transformation techniques [0084]), which is a vector (vector [0084]) from the operation target to the mobile device (The HMD controller 210 may generate the computer-generated images in a manner that gives the user the impression of the computer-generated images being at desired coordinates relative to the real objects [0096]; HMD 200 can visually depict the tool path that the working end of the surgical tool [0155]), based on the non-optically-positioned spatial coordinate information in real time (real-time [0150]).
Weinstein does not teach: wherein said surgical navigation method further comprises: (F) by the mobile device, determining whether a difference between the first optically-positioned relative coordinate set and the first non- optically-positioned relative coordinate set is greater than a first threshold value;  and wherein, in step (D), the step of computing an optically-positioned 3D image and displaying the optically-positioned 3D image is performed when the determination made in step (F) is affirmative, and step (D) further includes: by the mobile device when the determination made in step (F) is negative, computing a non-optically-positioned 3D image that corresponds to the first non-optically-positioned relative coordinate set based on the 3D imaging information and the first non-optically-positioned relative coordinate set, and displaying the non- optically-positioned 3D image based on the first non- optically-positioned relative coordinate set such that visual perception of the operation target through the mobile device has the non-optically- positioned 3D image superimposed thereon.
	Syverson, however, teaches: 
wherein said surgical navigation method further comprises:
(F) by the mobile device, determining whether a difference between the first optically-positioned relative coordinate set and the first non- optically-positioned relative coordinate set is greater than a first threshold value (In particular, the position and/or orientation of the instrument 204 may continue to be tracked when there is a loss of tracking by the optically-based motion tracking system 105, such as when the line of sight between marker device 120 and optical sensing device 111 is temporarily obscured [0065]; threshold value [0072]). 
and wherein, in step (D), the step of computing an optically-positioned 3D image (The position and/or orientation of the end effector 102 may be tracked in the patient coordinate system using optical motion tracking, inertial navigation, or both [0075]) and displaying the optically-positioned 3D image (three-dimensional volume rendering [0031]… The position and/or orientation of one or more objects tracked by the motion tracking system 105 may be shown on the display 121),  is performed when the determination made in step (F) is affirmative (include a method for performing image guided surgery that includes tracking a surgical instrument using optically-based motion tracking, tracking the surgical instrument using inertial navigation when the optically-based motion tracking is not available [0007]) and step (D) further includes: by the mobile device when the determination made in step (F) is negative (The image guided surgery system may notify the user (e.g., via an audible and/or visual alert) in response to determining that the inertial navigation is no longer considered accurate, which may be after pre-determined time period and/or when a variance in the calculated position and/or orientation of the instrument from a plurality of inertial measurement units exceeds a threshold value [0072]), computing a non-optically-positioned 3D image that corresponds to the first non-optically-positioned relative coordinate set based on the 3D imaging information and the first non-optically-positioned relative coordinate set (The position and/or orientation of the end effector 102 may be tracked in the patient coordinate system using optical motion tracking, inertial navigation, or both [0075]; inertial navigation is implicitly the non-optically positioned relative coordinate set), and displaying the non- optically-positioned 3D image based on the first non- optically-positioned relative coordinate set such that visual perception of the operation target through the mobile device has the non-optically- positioned 3D image superimposed thereon (The position and/or orientation of one or more objects tracked by the motion tracking system 105 may be shown on the display 121, and may be shown overlaying the image data [0031]).
It would have also been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Weinstein and Syverson, by including the mobile device, determining whether a difference between the first optically-positioned relative coordinate set and the first non- optically-positioned relative coordinate set is greater than a first threshold value;  and wherein, in step (D), the step of computing an optically-positioned 3D image and displaying the optically-positioned 3D image is performed when the determination made in step (F) is affirmative, and step (D) further includes: by the mobile device when the determination made in step (F) is negative, computing a non-optically-positioned 3D image that corresponds to the first non-optically-positioned relative coordinate set based on the 3D imaging information and the first non-optically-positioned relative coordinate set, and displaying the non- optically-positioned 3D image based on the first non- optically-positioned relative coordinate set such that visual perception of the operation target through the mobile device has the non-optically- positioned 3D image superimposed thereon, as taught by Syverson, in order to prevent accuracy errors, as suggested by Syverson ([0071]).

Regarding claim 18, Weinstein teaches the surgical navigation method of Claim 17, wherein:
wherein step (B) further includes: by the optical positioning system, acquiring second optically-positioned spatial coordinate information relating to a surgical instrument in real time (The surgical tool has a tool coordinate system [0022]); 
wherein step (C) further includes: by the mobile device, computing a second optically-positioned relative coordinate set (Coordinate transformer 102 is also operable to determine the position and orientation (pose) of any coordinate system described herein relative to another coordinate system by utilizing known transformation techniques, [0084]), which is a vector from the operation target to the surgical instrument (The translation is given as a vector [0084]; visually depict a desired tool path [0155]]; comprises the target image 276 that represents the volume of material to be removed [0171]), based on third optically-positioned spatial coordinate (Coordinate transformer 102 is also operable to determine the position and orientation (pose) of any coordinate system described herein relative to another coordinate system by utilizing known transformation techniques, [0084]) information relating to the surgical instrument (The surgical tool has a tool coordinate system [0022]) and the operation target (The virtual model has the model coordinate system [0172]) in real time (real-time [0150])  and computing a second non-optically-positioned relative coordinate set (Coordinate transformer 102 is also operable to determine the position and orientation (pose) of any coordinate system described herein relative to another coordinate system by utilizing known transformation techniques, [0084]),  which is a vector (vector [0084]) from the operation target to the surgical instrument (tool path [0155]-[0156]), based on the non-optically- positioned spatial coordinate information (non-optically based signals [0080]) relating to the surgical instrument and the operation target in real time (real-time [0150]); 
	Weinstein does not teach a surgical navigation system wherein: step (A) further includes: by the mobile device, storing two-dimensional (2D) imaging information that relates to the operation target therein; wherein step (E) further includes: by the non- optical positioning system, acquiring non-optically- positioned spatial coordinate information relating to the surgical instrument in real time; 
wherein said surgical navigation method further comprises: (G) by the mobile device, determining whether a difference between the second optically- positioned relative coordinate set and the second non-optically-positioned relative coordinate set is greater than a second threshold value;  and wherein step (D) further includes: by the mobile device when the determination made in step (G) is affirmative, obtaining at least one optically-positioned 2D image corresponding to the second optically-positioned relative coordinate set based on the 2D imaging information and the second optically-positioned relative coordinate set, and displaying the at least one optically-positioned 2D image based on the first optically-positioned relative coordinate set and the second optically- positioned relative coordinate set such that visual perception of the operation target through the mobile device has the at least one optically-positioned 2D image superimposed thereon; and by the mobile device when the determination made in step (G) is negative, obtaining at least one non-optically-positioned 2D image corresponding to the second non-optically-positioned relative coordinate set based on the 2D imaging information and the second non-optically-positioned relative coordinate set, and displaying the at least one non- optically-positioned 2D image based on the first non- optically-positioned relative coordinate set and the second non-optically-positioned relative coordinate set such that visual perception of the operation target through the mobile device has the at least one non-optically-positioned 2D image superimposed thereon.
	Syverson, however, teaches: 
step (A) further includes: by the mobile device, storing two-dimensional (2D) imaging information that relates to the operation target therein (or may display two-dimensional slices [0031]);
wherein step (E) further includes: by the non- optical positioning system, acquiring non-optically- positioned spatial coordinate information (tracked in the patient coordinate system using optical motion tracking, inertial navigation, or both [0074])  relating to the surgical instrument (The position and/or orientation of the end effector 102 may be tracked in the patient coordinate system using optical motion tracking, inertial navigation, or both [0075]) in real time (model of the surgical space in a common coordinate system may be generated and continually updated [0027]); 
wherein said surgical navigation method further comprises: (G) by the mobile device (used herein, “handheld computing device” and “handheld display device” are used interchangeably to refer to any one or all of …. wearable computers [0032]), determining whether a difference between the second optically- positioned relative coordinate set and the second non-optically-positioned relative coordinate set is greater than a second threshold value (determining that the inertial navigation is no longer considered accurate, which may be after pre-determined time period and/or when a variance in the calculated position and/or orientation of the instrument from a plurality of inertial measurement units exceeds a threshold value [0072]); 
and wherein step (D) further includes: by the mobile device when the determination made in step (G) is affirmative (tracking a surgical instrument using optically-based motion tracking, tracking the surgical instrument using inertial navigation when the optically-based motion tracking is not available [0007]), obtaining at least one optically-positioned 2D image (two-dimensional slices [0031])  corresponding to the second optically-positioned relative coordinate set based on the 2D imaging information and the second optically-positioned relative coordinate set (, registering the image dataset including the identified one or more anatomical features within a patient coordinate system, tracking a surgical instrument within the patient coordinate system [0010]), and displaying the at least one optically-positioned 2D image (or may display two-dimensional slices [0031]) based on the first optically-positioned relative coordinate set and the second optically- positioned relative coordinate set such that visual perception of the operation target through the mobile device has the at least one optically-positioned 2D image superimposed thereon  (The position and/or orientation of one or more objects tracked by the motion tracking system 105 may be shown on the display 121, and may be shown overlaying the image data [0031]); 
and by the mobile device when the determination made in step (G) is negative (tracking a surgical instrument using optically-based motion tracking, tracking the surgical instrument using inertial navigation when the optically-based motion tracking is not available [0007]; threshold value [0072]),, obtaining at least one non-optically-positioned 2D image corresponding to the second non-optically-positioned relative coordinate set based on the 2D imaging information and the second non-optically-positioned relative coordinate set (The position and/or orientation of the end effector 102 may be tracked in the patient coordinate system using optical motion tracking, inertial navigation, or both [0075]) and displaying the at least one non- optically-positioned 2D image (or may display two-dimensional slices [0031]) based on the first non- optically-positioned relative coordinate set and the second non-optically-positioned relative coordinate set (image dataset including the identified anatomical feature may be correlated with the patient position which may be determined using a motion tracking system 105 as described above [0079]) such that visual perception of the operation target through the mobile device has the at least one non-optically-positioned 2D image superimposed thereon  (The position and/or orientation of one or more objects tracked by the motion tracking system 105 may be shown on the display 121, and may be shown overlaying the image data [0031]). 
	It would have also been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Weinstein and Syverson, by including step (A) further includes: by the mobile device, storing two-dimensional (2D) imaging information that relates to the operation target therein; wherein step (E) further includes: by the non- optical positioning system, acquiring non-optically- positioned spatial coordinate information relating to the surgical instrument in real time; wherein said surgical navigation method further comprises: (G) by the mobile device, determining whether a difference between the second optically- positioned relative coordinate set and the second non-optically-positioned relative coordinate set is greater than a second threshold value;  and wherein step (D) further includes: by the mobile device when the determination made in step (G) is affirmative, obtaining at least one optically-positioned 2D image corresponding to the second optically-positioned relative coordinate set based on the 2D imaging information and the second optically-positioned relative coordinate set, and displaying the at least one optically-positioned 2D image based on the first optically-positioned relative coordinate set and the second optically- positioned relative coordinate set such that visual perception of the operation target through the mobile device has the at least one optically-positioned 2D image superimposed thereon; and by the mobile device when the determination made in step (G) is negative, obtaining at least one non-optically-positioned 2D image corresponding to the second non-optically-positioned relative coordinate set based on the 2D imaging information and the second non-optically-positioned relative coordinate set, and displaying the at least one non- optically-positioned 2D image based on the first non- optically-positioned relative coordinate set and the second non-optically-positioned relative coordinate set such that visual perception of the operation target through the mobile device has the at least one non-optically-positioned 2D image superimposed thereon, as taught by Syverson, in order to prevent accuracy errors, as suggested by Syverson ([0071]).

Regarding claim 20, Weinstein teaches a surgical navigation: further comprising a non-optical positioning system (non-optically based signals from the tracker controller [0080]) and by said non-optical positioning system, acquiring non-optically-positioned spatial coordinate information (Based on these signals, localization engine 100 determines the pose of the bone tracker coordinate systems [0080]) and (F) by said mobile device, computing a first non-optically-positioned relative coordinate set (bone tracker coordinate systems [0080]), which is a vector from the operation target to said mobile device (Coordinate transformer 102 is also operable to determine the position and orientation (pose) of any coordinate system described herein relative to another coordinate system by utilizing known transformation techniques…. The translation is given as a vector [0084]), based on the non-optically-positioned spatial coordinate information in real time (the HMD controller 210 is configured to simultaneously update one or more of the images associated with one or more of the models to reflect the changes being made in real-time [0150]).
Weinstein does not teach a surgical navigation system:  further comprising a non-optical positioning system that cooperates with said mobile device and said optical positioning system to perform, when said mobile device fails to obtain the first optically- positioned spatial coordinate information within a predetermined time period during the surgical operation: (E) by said non-optical positioning system, acquiring non-optically-positioned spatial coordinate information relating to the operation target in real time; and (G) by said mobile device, computing a non- optically-positioned 3D image that corresponds to the first non-optically-positioned relative coordinate set based on the 3D imaging information and the first non-optically-positioned relative coordinate set, and displaying the non-optically- positioned 3D image based on the first non-optically- positioned relative coordinate set such that visual perception of the operation target through said mobile device has the non-optically-positioned 3D image superimposed thereon.
Syverson discloses “Methods and Systems for Setting Trajectories and Target Locations for Image Guided Surgery” (title).  Syverson teaches a surgical navigation system: 
further comprising a non-optical positioning system that cooperates with said mobile device and said optical positioning system to perform, when said mobile device fails to obtain the first optically- positioned spatial coordinate information within a predetermined time period during the surgical operation (tracking the surgical instrument using inertial navigation when the optically-based motion tracking is not available [0007]; tracking the surgical instrument using inertial navigation when the optically-based motion tracking is not available [0007]; after a pre-determined time period, the inertial navigation data may not be sufficiently accurate to support continued tracking of the instrument 204 absent a position state update using data from another source (e.g., the optical motion tracking system 105; implicitly shows switching between optical/non-optical techniques when one fails within a predetermined time period)
(E) by said non-optical positioning system, acquiring non-optically-positioned spatial coordinate information relating to the operation target in real time (The position and/or orientation of the end effector 102 may be tracked in the patient coordinate system using optical motion tracking, inertial navigation, or both [0075]; continuously track the position and/or orientation of the instrument 204 relative to the patient [0042]);
and (G) by said mobile device, computing a non- optically-positioned 3D image that corresponds to the first non-optically-positioned relative coordinate set based on the 3D imaging information and the first non-optically-positioned relative coordinate set (the computer 113 may also receive image data from the imaging device 103 and may register the image data to the common coordinate system as the motion tracking system 105 using image registration techniques as are known in the art [0027]), and displaying the non-optically- positioned 3D image based on the first non-optically- positioned relative coordinate set such that visual perception of the operation target through said mobile device has the non-optically-positioned 3D image superimposed thereon (display…2D reconstruction dataset….the position and/or orientation of one or more objects tracked by the motion tracking system 105 may be shown on the display 121, and may be shown overlaying the image data [0031]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Weinstein to include a non-optical positioning system that cooperates with said mobile device and said optical positioning system to perform, when said mobile device fails to obtain the first optically- positioned spatial coordinate information within a predetermined time period during the surgical operation: (E) by said non-optical positioning system, acquiring non-optically-positioned spatial coordinate information relating to the operation target in real time; and (G) by said mobile device, computing a non- optically-positioned 3D image that corresponds to the first non-optically-positioned relative coordinate set based on the 3D imaging information and the first non-optically-positioned relative coordinate set, and displaying the non-optically- positioned 3D image based on the first non-optically- positioned relative coordinate set such that visual perception of the operation target through said mobile device has the non-optically-positioned 3D image superimposed thereon, as taught by Syverson, in order to prevent accuracy errors, as suggested by Syverson.

Claim 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein in view of Syverson as applied to claim 13 and 15 above, and further in view of Tako et. al  (US 11197722 B2, hereinafter Tako).

Regarding claim 14, Weinstein in view of Syverson teaches as modified above teaches the claimed invention as discussed above. Weinstein further teaches the surgical navigation method:
wherein step (A) further includes: storing two-dimensional (2D) imaging information that relates to the operation target therein (a target image [0021]; These images may be based on MRI scans, radiological scans or computed tomography (CT) scans of the patient's anatomy. These images or three-dimensional models [0076]; implicitly allow for 2D images to be used).
step (E) further includes: by the non- optical positioning system (non-optically based signals from the tracker controller [0081]), acquiring second non- optically-positioned spatial coordinate information relating to a surgical instrument in real time (data indicating the position and orientation of the working end of the surgical tool 22 [0083]; real-time [0150]); 
step (F) further includes: by the mobile device, obtaining a second non-optically-positioned relative coordinate set  (non-optically based signals from the tracker controller [0081]), which is a vector  (coordinate transformer 102 is also operable to determine the position and orientation (pose) of any coordinate system described herein relative to another coordinate system…The translation is given as a vector [0084]), from the operation target to the surgical instrument based on third non-optically-positioned spatial coordinate information, which is the non-optically-positioned spatial coordinate information relating to the surgical instrument and the operation target (visually depict a desired tool path for the working end of the surgical tool [0155]); 
Weinstein does not teach a surgical navigation system wherein step (G) further includes: by the mobile device, obtaining at least one non-optically-positioned 2D image corresponding to the second non-optically- positioned relative coordinate set based on the 2D imaging information and the second non-optically- positioned relative coordinate set and displaying the at least one non-optically-positioned 2D image based on the first non-optically-positioned relative coordinate set and the second non-optically- positioned relative coordinate set such that visual perception of the operation target through the mobile device has the at least one non-optically-positioned 2D image superimposed thereon.
	Tako teaches a surgical navigation method :
step (G) further includes: by the mobile device, obtaining at least one non-optically-positioned 2D image corresponding to the second non-optically- positioned relative coordinate set based on the 2D imaging information and the second non-optically- positioned relative coordinate set  (The patient's anatomical structures in 2D or 3D and the position and orientation of the surgery instruments are synchronized in real time; Col. 10 lines 13-15; 3D or 2D navigation scene, Col. 6 lines 56-57), and displaying the at least one non-optically-positioned 2D image based on the first non-optically-positioned relative coordinate set and the second non-optically- positioned relative coordinate set such that visual perception of the operation target through the mobile device has the at least one non-optically-positioned 2D image superimposed thereon (virtual image and the real optical image are projected side by side, or fused together and displayed either on a display monitor 108 or on the Head-Mounted Display (HMD) 160’; Col. 15 lines 37-38). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Weinstein and Syverson, by including the mobile device, obtaining at least one non-optically-positioned 2D image corresponding to the second non-optically- positioned relative coordinate set based on the 2D imaging information and the second non-optically- positioned relative coordinate set and displaying the at least one non-optically-positioned 2D image based on the first non-optically-positioned relative coordinate set and the second non-optically- positioned relative coordinate set such that visual perception of the operation target through the mobile device has the at least one non-optically-positioned 2D image superimposed thereon, as taught by Tako, in order to efficiently navigate a patient's anatomy non-invasively, as suggested by Tako (Col. 1 lines 49-50). 


Regarding claim 16, Weinstein in view of Syverson teaches as modified above teaches the claimed invention as discussed above. Weinstein further teaches the surgical navigation method wherein: 
step (A) further includes: by the mobile device, storing two-dimensional (2D) imaging information that relates to the operation target therein (Prior to the start of the procedure, pre-operative images of the femur F and tibia T are generated (or of other tissues in other embodiments). These images may be based on MRI scans, radiological scans or computed tomography (CT) scans of the patient's anatomy [0076]); 
wherein step (E) further includes: by the image positioning system, acquiring image-positioned spatial coordinate information relating to a surgical instrument (The working end of the surgical tool 22 has its own coordinate system);
wherein step (F) further includes: by the mobile device, computing a third reference relative coordinate set (Coordinate transformer 102 is also operable to determine the position and orientation (pose) of any coordinate system described herein relative to another coordinate system by utilizing known transformation techniques [0084]), which is a vector (The translation is given as a vector [0084]) from the operation target to the surgical instrument (visually depict a desired tool path for the working end of the surgical tool 22 [0155]), based on the image-positioned spatial coordinate information related to the surgical instrument and the operation target in real time (reflect the changes being made in real-time [0150]), and computing a fourth reference relative coordinate set, which is a vector from the operation target to the surgical instrument, based on the gyroscope-positioned spatial coordinate information relating to the surgical instrument and the operation target in real time (The translation is given as a vector [0084]); 
	Weinstein in view of Syverson does not teach:  
wherein step (E) further includes: by the gyroscope positioning system, acquiring gyroscope-positioned spatial coordinate information relating to the surgical instrument;
and by the mobile device, taking the third reference relative coordinate set as a second non- optically-positioned relative coordinate set upon determining that a difference between the third and fourth reference relative coordinate sets is greater than a second threshold value, and taking the fourth reference relative coordinate set as the second non- optically-positioned relative coordinate set upon determining that the difference between the third and fourth reference relative coordinate sets is not greater than the second threshold value; 
and wherein step (G) further includes: by the mobile device, obtaining at least one non-optically- positioned 2D image corresponding to the second non- optically-positioned relative coordinate set based on the 2D imaging information and the second non- optically-positioned relative coordinate set, and displaying the at least one non-optically-positioned 2D image based on the first non-optically-positioned relative coordinate set and the second non- optically-positioned relative coordinate set such that visual perception of the operation target through the mobile device has the at least one non- optically-positioned 2D image superimposed thereon.
Syverson, however, teaches: 
wherein step (E) further includes: by the gyroscope positioning system, acquiring gyroscope-positioned spatial coordinate information relating to the surgical instrument (the inertial measurement unit 401 may include a three-axis accelerometer 403 and a three-axis gyroscope 405 [0066]);
and by the mobile device, taking the third reference relative coordinate set as a second non-optically positioned relative coordinate set upon determining that a difference between the third and fourth reference relative coordinate sets is greater than a second threshold value, and taking the fourth reference relative coordinate set as the second non- optically-positioned relative coordinate set upon determining that the difference between the third and fourth reference relative coordinate sets is not greater than the second threshold value (The image guided surgery system may notify the user (e.g., via an audible and/or visual alert) in response to determining that the inertial navigation is no longer considered accurate, which may be after pre-determined time period and/or when a variance in the calculated position and/or orientation of the instrument from a plurality of inertial measurement units exceeds a threshold value [0072]; implicitly allows for comparing multiple coordinate sets and finding the difference/variance between different sets).
Tako et al, however, teaches: 
and wherein step (G) further includes: by the mobile device, obtaining at least one non-optically- positioned 2D image corresponding to the second non- optically-positioned relative coordinate set based on the 2D imaging information and the second non- optically-positioned relative coordinate set (The image includes the scanned medical image (based on scan such as CT, MM, Ultrasound, X-ray etc.) and the surgery instrument; Col. 9 line 63-65), and displaying the at least one non-optically-positioned 2D image based on the first non-optically-positioned relative coordinate set and the second non- optically-positioned relative coordinate set such that visual perception of the operation target through the mobile device has the at least one non- optically-positioned 2D image superimposed thereon (...obtaining patient DICOM 2D images …The ARS computing device 112 is further configured to integrate the prebuilt images with a live video feed received from the endoscope 106 based on navigation data also received from the tracking tip of the endoscope 106 to form an augmented reality view of the patient 104 with tracking capabilities; Col 15 lines 44-52).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Weinstein and Syverson, by including wherein step (E) further includes: by the gyroscope positioning system, acquiring gyroscope-positioned spatial coordinate information relating to the surgical instrument and by the mobile device, taking the third reference relative coordinate set as a second non-optically positioned relative coordinate set upon determining that a difference between the third and fourth reference relative coordinate sets is greater than a second threshold value, and taking the fourth reference relative coordinate set as the second non- optically-positioned relative coordinate set upon determining that the difference between the third and fourth reference relative coordinate sets is not greater than the second threshold value, as taught by Syverson in order to prevent accuracy errors, as suggested by Syverson ([0071]).
It would have also been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Weinstein and Syverson, by including wherein step (G) further includes: by the mobile device, obtaining at least one non-optically- positioned 2D image corresponding to the second non- optically-positioned relative coordinate set based on the 2D imaging information and the second non- optically-positioned relative coordinate set and displaying the at least one non-optically-positioned 2D image based on the first non-optically-positioned relative coordinate set and the second non- optically-positioned relative coordinate set such that visual perception of the operation target through the mobile device has the at least one non- optically-positioned 2D image superimposed thereon, as taught by Tako, in order to in order to efficiently navigate a patient's anatomy non-invasively, as suggested by Tako (Col. 1 lines 49-50).

	 Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793